Citation Nr: 0703807	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  06-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches.

5.  Entitlement to an initial rating of 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claims for 
service connection for hearing loss, tinnitus, and peripheral 
neuropathy of the lower extremities, his claim to reopen for 
service connection for migraine headaches, and his claim for 
an initial rating of 50 percent for post-traumatic stress 
disorder (PTSD).  

The issues involving the veteran's claims for service 
connection for hearing loss, tinnitus, and peripheral 
neuropathy of the lower extremities, his claim to reopen for 
service connection for migraine headaches, and any claim for 
an initial rating in excess of 50 percent for PTSD remaining 
on appeal, are addressed in the REMAND portion of this 
document.  Such matters are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

From May 20, 2005, to the present, the veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
such as depression, agitation, flattened affect, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent for PTSD for the period from May 20, 2005, to the 
present, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the 
veteran-appellant, the need to discuss the VA's efforts to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified 
in the United States Code, its implementing regulations, or 
the body of law interpretive thereof, is obviated.  
Similarly, in light of the grant of the benefit specifically 
sought on appeal by the veteran, there is no need to defer 
action on this issue, pending the rescheduling of the 
veteran's requested RO hearing as to the other matters on 
appeal.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The regulations pertaining to rating psychiatric 
disabilities, in effect on and after November 7, 1996, are 
found in 38 C.F.R. § 4.130 and are set forth in pertinent 
part, as follows:


General Rating Formula for Mental Disorders:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social 
relationships...........50 percent

Occupational and social impairment with an 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although functioning 
satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events)............30 percent

38 C.F.R. § 4.130, DC 9411.

Service connection for PTSD was established by a September 
2005 rating decision, and, therein, a 30 percent rating was 
assigned under 38 C.F.R. § 4.130, DC 9411, effective from May 
20, 2005.  Such rating has remained in effect since that 
time.  

The veteran by means of a notice of disagreement filed in 
October 2005 challenged the disability rating initially 
assigned in the September 2005 rating decision.  As such, 
there is presented an "original claim" as contemplated by 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating."  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), in a claim 
for an initial or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In this instance, the veteran 
specifically alleges entitlement to a 50 percent rating, 
albeit without setting forth any limitation excluding his 
entitlement to a rating in excess of 50 percent.  Inasmuch as 
the record may reasonably be found to permit the assignment 
of the 50 percent evaluation, it is in the best interests of 
the veteran to assign that rating now.  On remand, as set out 
below, clarification will be sought from the veteran as to 
whether the 50 percent rating satisfies his appeal, and, if 
not, he must be afforded his requested RO hearing, followed 
by further adjudication of the question of whether an initial 
rating in excess of 50 percent is warranted for his PTSD.  

The pertinent evidence of record includes the written 
statements of the veteran and his spouse regarding the 
severity of his PTSD.  Therein, the veteran's preoccupation 
with the Vietnam conflict, his frequent nightmares and night 
sweats and the resulting disruption of his sleep, and certain 
behavioral changes involving anger, frustration, and 
paranoia, are credibly described.  

Also on file are a June 2005 report by VA social worker at 
the Vet Center in Fort Worth, Texas, and a report of a VA 
examination by a psychologist in August 2005.  The Vet Center 
counselor found that the veteran's PTSD symptoms were causing 
him clinically severe distress, as well as impairments with 
respect to his social and occupational functioning.  While it 
was indicated that he was able to maintain gainful 
employment, an ongoing severe impairment with his supervisors 
was noted to persist.  A score of 47 on the Global Assessment 
of Functioning (GAF) scale was cited.  Findings from the VA 
psychological examination in August 2005 yielded a GAF score 
of 55, with results from personality testing indicating the 
existence of severe depression and obsessional ideations.  
The PTSD scale administered was elevated to 90 T-scores, 
denoting severe PTSD.  In the opinion of the examining VA 
psychologist, the veteran's PTSD was having a dramatic 
negative effect on his personal, social, and occupational 
adjustments.  

The record reflects that the veteran's PTSD has resulted in 
social and industrial impairment that has reduced his 
reliability and productivity to such an extent as to warrant 
the assignment of an initial rating of 50 percent from May 
22, 2005, to the present.  The GAF scores, though close in 
numbers, depict a somewhat varying degree of severity, but 
when averaged are found to be indicative of a disability 
picture that more nearly approximates the criteria for the 
assignment of a 50 percent rating under DC 9411.  That being 
the case, an initial schedular rating of 50 percent is 
assigned for the veteran's PTSD from May 22, 2005, to the 
present.  Fenderson.  


ORDER

An initial schedular rating of 50 percent for the veteran's 
PTSD is assigned for the period from May 20, 2005, to the 
present.


REMAND

In his substantive appeal, received by the RO in March 2006, 
the veteran requested a hearing before the RO's decision 
review officer as to the issues on appeal.  Such request was 
renewed by the veteran's representative in a statement, 
received by the RO in August 2006.  An RO hearing was 
thereafter scheduled to occur in September 2006, written 
notice of which was prepared and furnished to the veteran in 
mid-August 2006 at this then-current address.  Unfortunately, 
however, the veteran did not appear for the hearing scheduled 
to occur in September 2006, and he was informed by 
correspondence, dated in late September 2006, that his appeal 
was being returned to the Board for further consideration. 

Received by the RO in October 2006 and later forwarded to the 
Board was the veteran's written statement, wherein he 
reported that he had contacted RO personnel prior to the 
September 2006 hearing for the specific purpose of requesting 
a rescheduling of such hearing due to a work conflict that 
required him to be out-of-town.  The veteran further stated 
that the VA representative had assured him that his hearing 
would be rescheduled at a later date, and because it had not 
been rescheduled, he was requesting that his case be returned 
to the Waco RO for the conduct of his requested hearing.  

In the interests of preserving the veteran's due process 
rights, remand of this case to the RO is deemed necessary.  
Accordingly, this matter is REMANDED for the following:

1.  Following implementation of the 
Board's action to assign an initial 
schedular rating of 50 percent for the 
veteran's PTSD from May 2005, the veteran 
must be so advised and asked whether that 
action satisfies his appeal, such that he 
no longer wishes to pursue an appeal for 
an initial rating in excess of 50 percent 
for his service-connected PTSD.  If the 
veteran wishes to pursue his appeal 
further, then those actions set forth in 
the following numbered paragraphs must be 
undertaken as to such matter.  

2.  As to all matters remaining on 
appeal, the veteran must be afforded an 
RO hearing in connection with his March 
2006 request therefor.  

3.  Lastly, veteran's claim of 
entitlement to an initial rating in 
excess of 50 percent for PTSD (but only 
if such claim remains in appellate 
status), his claims for service 
connection for hearing loss, tinnitus, 
and peripheral neuropathy of the lower 
extremities, and his claim to reopen for 
service connection for headaches, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the holding in 
Fenderson, as to the possibility of the 
assignment of staged ratings.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



